                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


PHAT BUI,

       Plaintiff,

v.                                                         Case No. 18-13520

MILTON MANUFACTURING, INC.,

     Defendant.
___________________________________/

                          ORDER REQUIRING CLARIFICATION

       On March 23, 2021, the court issued an “Opinion and Order Granting

Defendant’s Motion for Summary Judgment in Part and Dismissing the Remaining State

Law Count Without Prejudice” and awarded judgment to the Defendant. (ECF Nos. 23,

24.) Despite attorney Jeffery Berg still being listed as the counsel of record, on April 20,

2021, Plaintiff filed pro se a Notice of Appeal and a letter indicating that Plaintiff

intended to represent himself in the present action. (ECF Nos. 26, 27.) On April 23,

2021, a “Motion to Disallow Claim” (ECF No. 30) and “Objections to Bill of Cost” (ECF

No. 31) were also filed pro se. Given that these filings were filed pro se while Plaintiff

still had counsel of record, the court requests clarification regarding the filings and

counsel’s status. Accordingly,

       IT IS ORDERED that Plaintiff’s counsel, Jeffery Berg, is DIRECTED to file a

statement of clarification not later than May 17th, 2021.

                                            s/Robert H. Cleland
                                            ROBERT H. CLELAND
                                            UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 3, 2021, by electronic and/or ordinary mail.

                                                                             s/Lisa Wagner
                                                                             Case Manager and Deputy Clerk
                                                                             (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\18-13520.BUI.order.requiring.clar.AAB.docx




                                                                                         2
